TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00552-CV



                                         In re Pedro P. Lucio


                        ORIGINAL PROCEEDING FROM HAYS COUNTY



                              MEMORANDUM OPINION


                Relator Pedro P. Lucio filed his petition for writ of mandamus, complaining that the

trial court clerk had not filed his application for post-conviction habeas corpus and that the trial court

had not ruled on his petition. See Tex. R. App. P. 52.8. Since the filing of his petition, we have been

in communication with the trial court clerk’s office, which informed us that on September 28, 2009,

the trial court signed an order denying Lucio’s application for habeas relief. Lucio has since filed

a notice of appeal from the trial court’s order. Because Lucio has received the relief he sought in his

petition for writ of mandamus, action on his habeas application, we dismiss the petition for writ of

mandamus as moot.



                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Dismissed as Moot

Filed: October 20, 2009